Cdfi*t Dt>-01- 00010~o?

'"btT^C <?J<i/2T (LL€iMC/




                                                                             •OSt-
       /*">*• #>?*r #**> /?/9rjLif/^c£.


                                                           f-^9C-C^




                                                             RECEIVED IN
                                                        COURT OF CRIMINAL APPEALS

                                                              APR 15 2015

                                                           Abel Acoste, Clerk